MacIntyre, J.
The evidence authorized the jury to find that the defendant was working for Forrest Davis and Howard Tarvin at their place of business (lunch room), and that they had char*121acters for handling intoxicating liquors. Even if we could concede that the defendant had no interest in the 35 pints and 18 half pints of whisky, yet we think the jury were authorized to find that the defendant not only knew the whisky was there, but that he aided his employers in keeping it or having it on hand; for proof that the defendant either personally or directly enacted the criminal transaction (possessing more than one quart of tax-paid liquor in a dry county), or that he aided or abetted the criminal transaction at his employers’ place of business, did authorize the defendant’s conviction of possessing more than one quart of liquor in a dry county. The judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and Gardner, J., concur.